Citation Nr: 1647066	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  13-09 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to restoration of a 10 percent disability rating for left knee patellofemoral pain syndrome, effective March 1, 2011. 

2. Entitlement to restoration of a 10 percent disability rating for right knee patellofemoral pain syndrome, effective March 1, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran served on active duty from July 2002 to June 2006.

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Jurisdiction of the appeal has since been transferred to the RO in Nashville, Tennessee. 

In a September 2010 rating decision, the RO proposed to reduce the Veteran's ratings for service-connected right and left knee disabilities.  In a December 2010 rating decision, the RO reduced the rating for service-connected left and right knee patellofemoral pain syndrome, from 10 percent to 0 percent disabling, effective March 1, 2011.  Following the issuance of a Statement of the Case in February 2013, the Veteran perfected a timely appeal in March 2013 via his submission of a VA Form 9.

The Board notes that the current appeal stems from the reductions in the disability ratings for the Veteran's service-connected left knee and right knee disabilities, from 10 to 0 percent.  In addition to seeking restoration of the 10 percent rating, however, the Veteran has also contended that ratings higher than the previously assigned 10 percent disability ratings are warranted.  As the AOJ has not adjudicated the claims for ratings in excess of 10 percent for the service-connected left and right knee disabilities, the Board does not have jurisdiction over the matters, and they are referred to the RO for adjudication.  In this decision, the Board addresses only the issue of whether the reductions were proper. Peyton v. Derwinski, 1 Vet. App. 282 (1991) (holding that an appeal of a rating reduction is not an increased rating claim and cannot be adjudicated on that basis).



FINDINGS OF FACT

1. A September 2010 rating decision proposed to reduce the ratings assigned for right and left knee patellofemoral pain syndrome from 10 percent disabling to 0 percent disabling, effective March 1, 2011. 

2. The proposed reductions were implemented in a December 2010 rating decision. 

3. The reductions of the ratings for service-connected right and left knee patellofemoral pain syndrome, effective March 1, 2011, were made in compliance with applicable due process laws and regulations, but were not supported by the evidence of record at the time of the reductions.


CONCLUSIONS OF LAW

1. The criteria for restoration of a 10 percent rating for service-connected right knee patellofemoral pain syndrome, effective March 1, 2011, are met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Codes 5014-5257 (2015).

2. The criteria for restoration of a 10 percent rating for service-connected left knee patellofemoral pain syndrome, effective March 1, 2011, are met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Codes 5014-5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

This appeal arises from the Veteran's contention that the RO improperly reduced the disability ratings for his service-connected kneed disabilities from 10 percent to noncompensable.  For the reasons discussed below, the Board finds that the rating reductions were improper and that restoration of the 10 percent ratings is warranted. Therefore, a discussion of whether VA complied with its duties to notify and assist the claimant and the procedural requirements set forth in 38 C.F.R. § 3.105 (e) is unnecessary.

VA's Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2015).

In VA's Rating Schedule, separate diagnostic codes identify the various disabilities. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support. 38 C.F.R. § 4.10.  Over a period of many years, a Veteran's disability may require re-ratings in accordance with changes in laws, medical knowledge, and his or her physical or mental condition. 38 C.F.R. § 4.1. 

When a reduction in the rating of a service-connected disability or employability status is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her last address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for presentation of additional evidence to show that compensation payments should be continued at the present level. 38 C.F.R. § 3.105 (e).  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires. Id. 

In addition, the appellant will be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action. 38 C.F.R. § 3.105 (h).

These are such important safeguards that the U.S. Court of Appeals for Veterans Claims (Court) has held that where VA has reduced a Veteran's rating without observance of applicable law and regulation, such a rating is void ab initio. Brown v. Brown, 5 Vet. App. 413, 422 (1993).  Thus, to remedy such cases, the decision must be reversed as unlawful. Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Under 38 C.F.R. § 3.344 (c), when a disability rating has been in effect for less than five years, reexaminations disclosing improvement will warrant a rating reduction.

Prior to reducing a Veteran's disability rating, however, VA is required to "comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect." Faust v. West, 13 Vet. App. 342, 349 (2000), citing 38 C.F.R. §§ 4.1, 4.2, 4.10. These general provisions "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability." Id., citing Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991)).

The U.S. Court of Appeals for Veterans Claims (Court) has held that such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work. Brown, 5 Vet. App. at 421; see also Schafrath, 1 Vet. App. at 594 ("[t]hese requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete[,] or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition."). See also 38 C.F.R. § 3.344 (c) (2015).

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement. Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107 (b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107 (b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis 

As a preliminary matter, the Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105 (e) in reducing the Veteran's disability evaluations.  As noted, the RO issued a letter in September 2010 advising the appellant of the proposed reductions, his right to present additional evidence within 60 days of receipt of the letter, and his right to request a hearing.  The December 2010 rating decision effectuating the reductions was not issued until the appropriate time period had elapsed, and the effective date of the reductions were in accordance with applicable criteria.  Thus, the Board finds that the requirements of 38 C.F.R. § 3.105 (e) were met.

Accordingly, the next question for consideration is whether the reduction was proper based on applicable regulations.  At the time of the December 2010 rating decision at issue in this case, the 10 percent ratings for the Veteran's service-connected left and right knee disabilities had been in effect since July 2006, which was a period of less than five years.  Thus, the provisions of 38 C.F.R. § 3.344 (c), which apply to evaluations in effect for less than five years, are for application in this case. See 38 C.F.R. § 4.10.  

In determining whether the reduction at issue in this case complies with the provisions of 38 C.F.R. §§ 4.10, 3.344(c), the Board has reviewed the entire record. After so doing, the Board finds that, at the time of the December 2010 rating decision, the evidence did not establish that the Veteran's service-connected left and right knee disabilities had undergone actual improvement warranting rating reductions from 10 to 0 percent. 

In this case, the reductions of the disability ratings for right and left knee patellofemoral pain syndrome were based on a June 2010 VA joints examination.  At that time, the Veteran complained of knee pain, with an intensity of 5 to 6 out of 10 on the pain scale.  Prolonged standing increased the pain.  He reported increased pain with repetitive motion.  Activities of daily living were limited.  Objectively, range of motion of the knees was from 0 degrees (extension) to 140 degrees (flexion), without any pain.  There was no instability and no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance on repetitive motion.  X-rays of the knees were normal.

The Board has also considered June 2007 VA examination upon which the initial 10 percent disability ratings were predicated.  This examination showed bilateral knee range of motion from 0 degrees (extension) to 140 degrees (flexion), without any pain.  Repetitive movements and stability tests were normal.  The Veteran likewise reported recurrent pain, limitation of use, and increased pain with prolonged standing.  He also reported occasional giving out/locking sensations; however, stability tests were normal.  X-rays of the knees were normal.  There was minimal crepitus. 

Significantly, the June 2010 VA examination report reflects nearly identical findings and complaints to those noted in the 2007 VA examination report upon which the initial 10 percent disability ratings were based.  Indeed, in both 2007 and 2010, range of motion of the knees was from 0 to 140 degrees and the Veteran endorsed bilateral knee pain and increased pain with certain activities (e.g., prolonged standing, repetitive use, etc.).  Although the Veteran reported symptoms of instability in 2007, objective findings were absent for instability in both 2007 and 2010.  In short, when comparing the findings of the two examination reports there was essentially no change (i.e., neither a worsening nor an improvement) in the Veteran's knee condition from 2007 to 2010.  Additionally, the RO did not make a specific finding that the Veteran's ability to function under the ordinary conditions of work and life had actually improved since the 2007 VA examination upon which the 10 percent ratings were based.  In any rating reduction case, it must be determined that an improvement in a disability has actually occurred with respect to a Veteran's ability to function under the ordinary conditions of life and work. Faust v. West, 13 Vet. App.342 (2000); Brown v. Brown, 5 Vet. App. 413 (1993).

Accordingly, for the reasons set forth above, the Board finds that the reductions of the disability ratings for right and left knee patellofemoral pain syndrome were not proper.  Therefore, the 10 percent ratings are restored, effective from March 1, 2011.  


	(CONTINUED ON NEXT PAGE)




ORDER

Restoration of the 10 percent rating for right knee patellofemoral pain syndrome, effective March 1, 2011, is granted, subject to regulations governing the payment of monetary benefits.

Restoration of the 10 percent rating for left knee patellofemoral pain syndrome, effective March 1, 2011, is granted, subject to regulations governing the payment of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


